UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-2410


SABRINA D. DAVIS,

                Plaintiff - Appellant,

          v.

KIA MOTORS OF AMERICA; KIA MOTORS AMERICA, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:10-cv-02931-TMC)


Submitted:   February 23, 2012             Decided:   February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sabrina D. Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sabrina D. Davis appeals the district court’s order

dismissing her complaint without prejudice for lack of subject

matter jurisdiction.         The district court referred this case to a

magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006 & Supp. 2011).          The magistrate judge recommended dismissing

the complaint and advised Davis that failure to file timely,

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

            The     timely       filing     of     specific     objections       to    a

magistrate       judge’s     recommendation         is    necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been     warned        of    the    consequences         of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                         Davis

has     waived    appellate      review      by    failing      to    file     specific

objections       after    receiving       proper    notice.          Accordingly,     we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately        presented    in     the    materials

before    the    court     and   argument       would    not   aid    the    decisional

process.

                                                                               AFFIRMED



                                            2